                                                                          Exhibit
10.2





AMENDMENT NO. 1 TO
JOINT DEVELOPMENT AGREEMENT


 
This Amendment No. 1 (this “Amendment”) to the Joint Development Agreement dated
as of April 25, 2005 by and between Millennium Cell Inc., a Delaware corporation
(the “MCEL”) and The Dow Chemical Company (“Dow”) (together with all exhibits,
schedules and attachments thereto and made a part thereof, the “Joint
Development Agreement”), is made as of the 30th day of May 2006, by and between
MCEL and Dow. MCEL and Dow also may be referred to herein individually as a
“Party” or collectively as the “Parties”.
 
Recitals


WHEREAS, the Parties entered into the Joint Development Agreement; and
 
WHEREAS, the Parties desire to amend certain provisions of the Joint Development
Agreement, all as more fully set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
Section 1.  Definitions. Capitalized terms used in this Amendment but not
defined herein shall have the meanings specified in the Joint Development
Agreement.
 
Section 2.  Amendments to Section 9.2. Section 9.2(d) and Section 9.2(e) are
each hereby amended to replace all references in such sections to “ten-Business
Day period” with “five (5)-Business Day period.”
 
Section 3.  Amendments to Exhibit A. Exhibit A to the Joint Development
Agreement is amended as follows:
 
(a) The definition of “Application” is hereby deleted in its entirety and
replaced with the following:
 
“Application” means (A) production of hydrogen gas by storing and chemically
converting sodium borohydride or other boron hydride-fuel formulations into
hydrogen by (1) controlling the contact of an alkaline aqueous boron hydride
solution with a contained solid catalyst comprised of a transition metal adhered
to a substrate which promotes the chemical reaction between the boron hydride
and water to release hydrogen gas; and/or (2) controlling the contact of an
acidic aqueous solution with a boron hydride compound to generate hydrogen gas
by chemical reaction; and/or (3) controlling the reaction between a boron
hydride compound and (i) water chemically or physically contained within a solid
compound and/or (ii) a Chemical Water source and (B) interconnections and
related control strategies for the integration of a fuel cell and hydrogen
generator systems for delivery of hydrogen gas produced by one of these means
for conversion to power by a fuel cell.
 

 

--------------------------------------------------------------------------------


 
(b) The following definition is hereby added to Exhibit A of the Joint
Development Agreement, to be inserted after the definition of Business Day and
before the definition of Common Stock:
 
“Chemical Water” means a compound, polymer, carbohydrate or salt that (i)
generates water via intramolecular or intermolecular reaction upon warming to a
temperature above ambient or (ii) when mixed with boron hydride and upon warming
to a temperature above ambient mimics the reaction of boron hydride and water.


Section 4.  Limited Amendment. Except as specifically provided in this Amendment
and as the context of this Amendment otherwise may require to give effect to the
intent and purposes of this Amendment, the Joint Development Agreement shall
remain in full force and effect without any other amendments or modifications.
 
Section 5.  Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation of
this Amendment.
 
Section 6.  Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of Delaware (without regard to the choice
of law provisions thereof).
 
Section 7.  Counterparts; Effectiveness. This Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Amendment shall become effective when each Party shall have received a
counterpart hereof signed by the other Parties. Each Party may execute this
Amendment on a facsimile of this Amendment. In addition, facsimile signatures of
authorized signatories of any Party shall be valid and binding, and delivery of
a facsimile signature by such Party shall constitute due execution and delivery
of this Amendment.
 
Section 8.  Construction. The Parties have participated jointly in the
negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Amendment.
 
[Remainder of page intentionally left blank.]
 


 
2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
MILLENNIUM CELL INC.




By:      /s/John D. Giolli 
    Name: John D. Giolli
    Title: Chief Financial Officer




THE DOW CHEMICAL COMPANY




By:      /s/Fernando Ruiz 
    Fernando Ruiz
Corporate Vice President and Treasurer
 





--------------------------------------------------------------------------------



